Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated March16, 2017, with respect to the consolidated financial statements, schedule, and internal control over financial reporting included in the Annual Report of Mattersight Corporation and subsidiaries on Form 10-K for the year ended December31, 2016.We consent to the incorporation by reference of said reports in the Registration Statements of Mattersight Corporation on Forms S-3 (File Nos. 333-180153, effective May 24, 2012; 333-193146, effective February6, 2014; 333-198091, effective August25, 2014; and 333-202744, effective April8, 2015) and Forms S-8 (File Nos. 333-96473, effective February9, 2000; 333-30374, effective February14, 2000; 333-68540, effective August28, 2001; 333-101031, effective November6, 2002; 333-143114, effective May21, 2007; 333-150671, effective May6, 2008; 333-172187, effective February11, 2011; and 333-194543, effective March13, 2014). /s/ GRANT THORNTON LLP Chicago, Illinois
